Citation Nr: 0025563	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  93-22 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a jaw 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded this 
matter back to the RO for further development in August 1998, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, on balance, does not support the 
finding of current residuals of an in-service jaw fracture.


CONCLUSION OF LAW

Residuals of a jaw fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The Board has reviewed the veteran's service medical records 
and observes that a an August 1991 record indicates that, in 
February 1991, he broke his jaw on the left side as a result 
of being assaulted by another unit member, and the examiner 
noted that this might result in permanent total disability.  
X-rays from February 1991 indicate an apparent fracture of 
the left jaw.  Slight effusion to the left mandible, 
secondary to trauma, was noted in the veteran's April 1991 
separation examination report. 

Subsequent to service, VA x-rays taken in August 1991 
revealed that the veteran's facial bones were intact and 
unremarkable, and no residual jaw disability was noted in a 
November 1991 VA examination report.  However, in a November 
1994 statement, Thaddeus M. Bort, M.D., indicated that he had 
treated the veteran for a jaw fracture and, specifically, for 
the temporomandibular joint on October 1992.  

In view of this conflicting evidence, the Board remanded this 
case back to the RO for a further VA examination in August 
1998.  A February 1999 VA dental and oral examination report 
indicates that no fracture of the jaw was noted on x-ray or 
examination and that the veteran's long-term prognosis for 
the jaw was good.  In a February 1999 addendum, this examiner 
clarified that the veteran did not suffer from any residuals 
of a jaw fracture.

In reviewing the relevant medical evidence in this case, the 
Board observes that there is evidence showing that the 
veteran sustained a jaw fracture in service, and the November 
1994 statement from Dr. Bort indicates post-service treatment 
for a jaw fracture.  However, this statement does not 
indicate that a jaw fracture was confirmed by x-rays, whereas 
the February 1999 VA examination report reflects that x-rays 
revealed no jaw fracture.  Given these x-ray findings, the 
Board is of the  opinion that the February 1999 VA 
examination report has substantially greater probative value 
than Dr. Bort's statement with regard to the question of 
whether the veteran currently suffers from residuals of an 
in-service jaw fracture.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Overall, the Board acknowledges that the combination of the 
evidence of the veteran's in-service injury and the November 
1994 statement of Dr. Bort are sufficient to render this 
claim plausible.  However, the Board also finds that the 
medical evidence of record, taken as a whole, does not 
support the conclusion that the veteran currently suffers 
from residuals of an in-service jaw fracture.  The only other 
evidence of record in support of the veteran's claim is his 
own lay opinion that he currently suffers from residuals of 
an in-service jaw fracture, as set forth in the testimony 
from his September 1993 RO hearing and his June 1998 Board 
hearing.  However, the veteran has not been shown to possess 
the medical expertise necessary to render a competent opinion 
regarding a current diagnosis or causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In short, the preponderance of the evidence of record is 
against the conclusion that the veteran currently suffers 
from residuals of an in-service jaw fracture.  Therefore, the 
veteran's claim for service connection for that disability 
must be denied.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for residuals 
of a jaw fracture is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

